                                                                     Paul J. Fishman
                                                                     +1 973.776.1901 Direct
                                                                     Paul.Fishman@arnoldporter.com




                                                    September 13, 2019


    VIA CM/ECF

     Hon. Steven C. Mannion
     United States Magistrate Judge
     U.S. District Court for the District of New Jersey
     50 Walnut Street
     Newark, NJ 07101

                    Re:     Tobin v. Samsung Electronics America, Inc., Civil Action No.
                            2:18-cv-12473-KM-SCM (D.N.J.); September 23, 2019
                            Conference

    Dear Judge Mannion:

            Pursuant to the Court’s July 8, 2019 Supplemental Scheduling Order, we

    respectfully submit this joint letter on behalf of plaintiff Edward Tobin and defendant

    Samsung Electronics America, Inc. (“SEA”) in advance of the telephone conference

    scheduled for September 23, 2019 at 11:30 a.m.

    1. Mediation

            Following the status call held on July 8, 2019, the parties agreed to attempt to

    resolve this case through mediation. The mediation was held in New York on September

    10, 2019 before Jill Sperber at Arnold & Porter’s New York office. The mediation was

    unsuccessful.

    2. Discovery

            The parties are engaged in discovery.




Arnold & Porter Kaye Scholer LLP
One Gateway Center, Suite 1025 | Newark, NJ 07102 | www.arnoldporter.com
Hon. Steven C. Mannion
September 13, 2019
Page 2

3. Next Status Conference

       The parties request that the Court set the next status conference on a date and time

of its choice, but suggest the week of November 18, 2019.

                                     *       *       *

       We thank the Court for its attention to this matter.


                                             Respectfully submitted,

                                             _/s/_Paul Fishman_________
                                             Paul J. Fishman


cc: Counsel for Plaintiff (by CM/ECF)
